DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-8, 10, 12, and 15-31 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art either alone or in combination teaches the following limitations in combination with the other limitations:
Regarding independent claim 1, 
an openable member provided with a portion-to-be-engaged and configured to cover the mounting portion;
an engaging member provided on said main assembly and configured to be movable between (i) an engaging position where said engaging member engages with said portion-to-be-engaged of said openable member positioned at a closed position so as to restrict movement of said openable member relative to said main assembly and (ii) a released position where engagement of said engaging member and said portion-to-be-engaged is released;
an operating portion configured to move said engaging member such that said engaging member is moved from the engaging position to the released position in interrelation with movement of said operating portion;

the released position is restricted, and (ii) when said locking portion is in the unlock position, the releasing operation is allowed;
an electric driving portion configured to move said locking portion; and
a controller configured to control said electric driving portion, 
wherein when said controller receives a signal for indicating that said consumable is in an exchange state in which the consumable is to be exchanged, said controller controls said electric driving portion such that said electric driving portion moves said locking portion from the lock position to the unlock position.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVAN A AYDIN whose telephone number is (571)270-3209.  The examiner can normally be reached on M-Th 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEVAN A AYDIN/Primary Examiner, Art Unit 2852